SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 5, 2009 SIMMONS COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-124138 20-0646221 (Commission File Number) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800 Atlanta, Georgia 30328-6188 (Address of Principal Executive Offices) (Zip Code) 770-512-7700 (Registrant’s Telephone Number, Including Area Code) NA (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On February 5, 2009, Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company, and a committee (the “Committee”) representing approximately sixty percent of the outstanding $200.0 million 7.875% senior subordinated notes due 2014 (the “Notes”) approved a form of Forbearance Agreement to the Indenture (“Forbearance Agreement”).If accepted by more than seventy-five percent of the holders of the Notes, the Forbearance Agreement would result in the holders and trustee of the Notes agreeing to forbear from exercising their default-related rights and remedies through March 31, 2009 for certain specified defaults against Simmons Bedding and Simmons Company, The Simmons Manufacturing Co., LLC, World of Sleep Outlets, LLC, Simmons Contract Sales, LLC, Windsor Bedding Co., LLC, Simmons Export Co., Dreamwell, Ltd., and Simmons Capital Management, LLC (collectively, the “Guarantors”),subject to earlier termination in some circumstances.Simmons Bedding is seeking the forbearance period in order to give it time to pursue an organized financial restructuring which would significantly reduce the leverage on its balance sheet.Simmons Bedding and its affiliates plan to work with its various stakeholders to design and implement such a restructuring in a manner that preserves and protects its relationships with customers and suppliers in an effort to maximize value. The Forbearance Agreement contains additional terms not described above and Simmons Company refers you to the full text of the Forbearance Agreement, which is filed herewith as Exhibit 99.1 and is incorporated herein by reference, for a full exposition of the terms of the Forbearance Agreement.Capitalized words used as defined terms herein and not otherwise defined shall have the meanings ascribed to them in the Forbearance Agreement.Simmons Bedding issued a press release announcing approval of the presentation of the Forbearance Agreement by the Committee, a copy of which is filed herewith as Exhibit 99.2 and is incorporated herein by reference. This report includes forward-looking statements that reflect Simmons Company and its subsidiaries’ (collectively referred to as “Simmons”) current views about future events and financial performance. Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements. The forward-looking statements in this report speak only as of the date of this report. These forward-looking statements are expressed in good faith and Simmons believes there is a reasonable basis for them. However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.
